Citation Nr: 1526520	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's TDIU claim.  

In an April 2014 rating decision, the RO increased the Veteran's disability rating for peripheral neuropathy of the bilateral lower extremities to 20 percent each.  The Veteran is currently in receipt of service connection benefits for: lymphedema of the right lower extremity, 30 percent; lymphedema of the left lower extremity, 30 percent; diabetes mellitus, 20 percent; peripheral neuropathy of the right lower extremity, 20 percent; and peripheral neuropathy of the left lower extremity, 20 percent.  His combined rating is 80 percent, from April 5, 2013.  

The Veteran was most recently afforded a VA general medical examination to determine his employability in October 2011.  Since that time his disabilities of the lower extremities have worsened and his ratings were increased.  The Veteran maintains that he did not retire in 2010 due to eligibility; rather he retired due to his service-connected disabilities.  

As such, the Board finds that a more current VA opinion is necessary to determine whether his service-connected disabilities alone render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion from an examiner with the appropriate expertise with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination. 

The examiner is asked to provide an opinion as to address whether it is at least as likely as not that his service-connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorders on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




